Citation Nr: 0929720	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an initial rating greater than 10 percent 
for residuals of left eye chalazia.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1987 to October 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New 
York, and New York, New York.  

In April 2008, the Board issued a decision in this case that 
denied two appeals and granted another; those issues, 
therefore, are no longer before the Board.  The decision also 
remanded several other issues for further procedural and 
evidentiary development.  Two of those issues - concerning 
service connection for a right eye disorder and for a 
cervical spine disorder - were granted by the Appeals 
Management Center (AMC) in rating decisions in March and July 
2009.  The record does not reflect that the Veteran has 
disagreed with either the rating or the effective date that 
was assigned for those disabilities by the AMC; therefore, no 
issue concerning either of those disabilities is now before 
the Board.  

Further, pursuant to the Board's remand, in September 2008 
the AMC issued a statement of the case (SOC) concerning the 
issues of whether new and material evidence had been 
presented to reopen claims for service connection for 
headaches and for hearing loss.  Communication received from 
the Veteran later in September 2008 discussed several issues, 
including service connection for headaches.  However, neither 
that letter nor any subsequent communication from the Veteran 
addressed the issue relating to hearing loss.  The cover 
letter for the September 2008 SOC included a VA Form 9 and 
informed the Veteran that his appeal would be closed if he 
did not file his appeal within 60 days.  By repeatedly 
discussing several of his claimed disabilities except hearing 
loss, the Board finds that the Veteran has indicated a desire 
not to further appeal the denial of service connection for 
hearing loss.  See 38 C.F.R. §§ 19.32, 20.200, 20.202 (2008).  
Therefore, the Board will not address that issue.  

Accordingly, the only issues remaining for appellate 
consideration are as set forth on the first page of this 
decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue relating to the rating for residuals of left eye 
chalazia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in June 1998 denied service connection 
for headaches.  The Veteran initiated an appeal of that 
decision, but he did not perfect his appeal.  

2.  Evidence received since June 1998 was not previously of 
record and relates to an unestablished fact necessary to 
substantiate the claim, and the evidence raises a reasonable 
possibility of substantiating the claim.  

3.  The greater weight of the evidence shows that the 
Veteran's current headaches are not related to headaches 
noted in service and are not proximately due to service-
connected disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1998 rating decision, 
which denied the veteran's claim for service connection for 
headaches, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).  


2.  The criteria are not met for service connection for 
headaches.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Although the 
Veteran's original disagreement with the June 1998 rating 
decision remained pending through the issuance of the 
statement of the case in June 1999, the Veteran failed to 
appeal that decision, and it became final.  To reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record reflects that the Veteran originally claimed 
service connection for headaches as due to undiagnosed 
illness.  A rating decision in June 1998 originally denied 
service connection for headaches on the basis that the 
evidence showed that his headaches were due to a known 
clinical diagnosis and because the condition was not incurred 
in or aggravated by service.  A VA examiner in November 1997 
appeared to relate the Veteran's various symptoms to his 
chronic Epstein-Barr virus infection (which is associated 
with infectious mononucleosis).  Another VA examiner in 
November 1997 noted an impression of muscle contraction 
headaches.  At the time of the June 1998 rating decision and 
the June 1999 statement of the case, service connection had 
not been established for chronic Epstein-Barr virus 
infection.  As noted above, the Veteran did not complete his 
appeal of the June 1998 rating decision, and it became final.  

The service treatment records do contain several notations of 
headache complaints; however, the Veteran's headaches in 
service were attributed on all but one occasion to an acute 
infectious process, i.e., strep throat, bronchitis, viral 
diarrhea, or upper respiratory infection.  In April 1991, his 
headaches were attributed to a right eye condition, then 
diagnosed as retrobulbar neuritis.  

Significantly, however, a rating decision in February 2000 
granted service connection for chronic Epstein-Barr virus 
infection, effective from June 30, 1997.  A rating decision 
in April 2000 increased the rating for the disability to 20 
percent, associating the Veteran's fibromyalgia with the 
service-connected disability.  

Evidence added to the record since the June 1998 rating 
decision includes a statement in December 1999 by a physician 
medical consultant for a veterans' service organization that 
indicated the Veteran's frequent upper respiratory 
infections, headaches, generalized joint pain, and 
fibromyalgia were related to his chronic Epstein-Barr virus 
infection.  

A VA compensation examiner in September 2004 recorded the 
Veteran's history of disabling headaches for the previous 10 
years, occurring once every two to three weeks, bi-temporal 
and retro-orbital in location, and lasting all day.  He 
diagnosed tension/vascular headaches and indicated that they 
were not service-connected.  In June 2005, the same VA 
examiner noted the Veteran's history of headaches since about 
1991, which were bi-frontal and cervico-occipital in 
location, throbbing, lasting two hours, and occurring once a 
week.  The examiner again diagnosed tension/vascular 
headaches.  

VA clinic records reflect several visits for complaints of 
headaches in 2006.  An examiner in March 2006 diagnosed 
chronic daily headaches due to tension versus medication 
overuse.  A CT scan of the Veteran's brain in March 2006 was 
interpreted as being normal.  

Another VA neurological compensation examination was obtained 
in May 2006 to evaluate the Veteran's headaches.  After 
discussing the Veteran's reported history of headaches that 
started in 1991 after his separation from service and after 
diagnosing "chronic headache disorder (possible tension or 
migraine headaches versus mixed migraine tension 
headaches)," the examiner indicated that it was at least as 
likely as not that "the patient's headaches are related to 
service connection."  But he stated that, "the exact direct 
connection and relationship between his current headaches and 
history of fibromyalgia, neck pain, back pain, and EB virus 
infection in service is not clearly known at this point."  

Yet another VA examiner evaluated the Veteran for 
fibromyalgia in May 2006.  He wrote that a VA neurologist's 
clinic note in March 2006 had suggested that the Veteran's 
headaches were due to his cervical radiculopathy, as they 
seemed to be caused by increased neck tension; the Board 
notes, however, that the noted neurology clinic records from 
the stated date do not suggest such a relationship.  The 
examiner also indicated he was deferring to other examiners 
the question of whether the Veteran's PTSD might be 
contributing to his headaches.  In that regard, a VA 
psychiatrist in January 2000 did not discuss headaches among 
the manifestations of the Veteran's service-connected PTSD.  
The VA rheumatologist who had examined the Veteran in May 206 
again examined him in July 2006 regarding his fibromyalgia.  
The examiner stated that he found no rheumatologic cause for 
his headaches.  

In May 2009, another VA compensation examination was 
scheduled to obtain a medical opinion as to the etiology of 
the Veteran's headaches.  The examiner - who had also 
examined the veteran in May 2006 -- noted that the Veteran's 
headaches were not mentioned in the service treatment records 
and had begun after the Veteran's separation from service.  
The examiner stated that the migraines and tension type of 
headaches were not due to cervical or neck pain and were not 
related to fibromyalgia or back pain.  He opined that it was 
less likely as not that the Veteran's current migraine and 
tension headaches were related to service.  

Initially, the Board observes that some of the additional 
evidence received since June 1998 supports the Veteran's 
claim for service connection for headaches, indicating or 
suggesting that they are due to a service-connected 
disability.  Accordingly, the evidence is new, because it was 
not previously of record, and it is material, because it 
relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, the Veteran's claim is reopened.  
Because the July 2009 supplemental statement of the case 
addressed the issue of service connection on the merits, 
implicitly reopening the claim, the Veteran is not prejudiced 
by the Board's proceeding to consideration of the merits of 
his claim.  

The evidence concerning the etiology of the Veteran's 
headaches is conflicting.  First, the headaches noted during 
service were clearly either related to acute and 
self-limiting respiratory or gastrointestinal infections or 
were attributed to his right eye condition, for which service 
connection has subsequently been established and a rating 
separately assigned.  

As for the headaches that the Veteran has reported since his 
separation from service, a medical consultant in the 1990's 
associated the headaches with his chronic Epstein-Barr virus 
infection.  But a VA examiner in September 2004 diagnosed 
tension/vascular headaches and indicated that they were not 
service-connected.  Subsequent examiners have generally 
diagnosed the Veteran's headaches as migraines or due to 
tension, although one examiner seemed to indicate that they 
were due to cervical radiculopathy and another examiner 
raised the question that they might be related to his PTSD.  
The most recent VA examiner, however, who had the opportunity 
to review the entire claims file, diagnosed migraine and 
tension headaches and specifically opined that the Veteran's 
headaches were not due to cervical or neck pain and that they 
were not due to fibromyalgia or back pain; that examiner also 
specifically indicated that it was less likely as not that 
the headaches were related to service.  

The Board also observes that no examiner has specifically 
opined that the Veteran's headaches are due to his service-
connected PTSD.  Further, the rating criteria for 
fibromyalgia (see Code 5025) include headaches among the 
manifestations warranting a 40 percent rating.  While some 
physicians in the 1990's appeared to relate the Veteran's 
headaches to his now-service-connected Epstein-Barr virus 
infection with fibromyalgia, a VA examiner in May 2009 
specifically stated that there was no such relationship.  

The Board observes that examiners in recent years have 
generally diagnosed the Veteran's headaches as of the 
migraine or tension type, or a combination of the two.  
Because the diagnosis of fibromyalgia is generally considered 
to be a diagnosis of exclusion, the fact that recent 
examiners have generally characterized the Veteran's 
headaches as of a vascular or migraine nature or as due to 
tension supports the conclusion that they are not related to 
his service-connected fibromyalgia, as specifically stated by 
the May 2009 VA examiner.  Further, no examiner has indicated 
or even suggested that any of the Veteran's service-connected 
disabilities aggravated his headaches.  

In addition, the Board notes that the law and regulations 
provide that VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 
For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 



Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Although the record reflects that the Veteran did serve in 
the Southwest Asia theater of operations during the Persian 
Gulf War, the medical evidence indicates that examiners in 
recent years have generally provided a definite diagnosis for 
his headaches - either migraines or tension headaches.  
Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable, and service connection on that 
basis is not warranted. 

Moreover, the Board concludes that the preponderance of the 
evidence - particularly the opinions of examiners in recent 
years who have had the opportunity to review the claims file 
- weighs against a finding that the Veteran's headaches are 
related to service or to a service-connected disability.  
Therefore, the Board concludes that service connection is not 
established for headaches.  

For all the foregoing reasons, the claim for service 
connection for headaches must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  Also, in March 2006, the RO notified the Veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges that the March 2006 letter was not 
provided before the adverse decision in July 2005.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at a hearing.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded multiple VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

New and material evidence having been received, the claim for 
service connection for headaches is reopened.  To this 
extent, the appeal is allowed.  

Service connection for headaches is denied.  


REMAND

The Board observes that VA revised the criteria for rating 
eye disabilities, effective from December 10, 2008, and that 
the new criteria apply to all applications for benefits 
received by VA on or after that date.  As this appeal 
involves a claim filed in 2004, the new rating criteria are 
not applicable.  

The Board also observes that a rating decision in March 2009 
established service connection for chronic conjunctivitis in 
each eye and assigned a 10 percent rating for each eye, 
separate from and in addition to the current 10 percent 
rating for residuals of left eye chalazia.  While separate, 
additional ratings for conjunctivitis are allowed due to the 
different manifestations of that disability, the medical 
records do not clearly indicate the manifestations of the 
service-connected residuals of chalazia, including their 
effect on the Veteran's visual acuity.  

Moreover, the clinical findings for the Veteran's left eye 
visual acuity that were recorded by a private examiner in 
January 2007 are significantly worse than those reported by a 
VA compensation examiner in December 2008.  Also, the 
January 2007 examiner appeared to question the etiology of 
the Veteran's apparent loss of vision over the previous 15 
years.  Another examination of his eyes should be scheduled, 
not only to clarify the Veteran's current visual acuity, but 
also to determine what amount of his loss of visual acuity is 
due to the service-connected residuals of chalazia.  In this 
regard, the Board notes that the report of the Veteran's 
enlistment examination in May 1987 showed decreased visual 
acuity in his left eye at that time.  The July 2005 rating 
decision does not appear to have taken that fact into 
account, either in establishing service connection or in 
determining the proper initial rating for the Veteran's left 
eye disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an eye 
examination.  The examiner should review 
the claims file in conjunction with the 
examination.  The examiner's report 
should set forth in detail all current 
complaints, clinical findings, and 
diagnoses regarding both eyes.  The 
examiner should specifically discuss any 
discrepancy between the current clinical 
findings and those reported by the 
private examiner in January 2007, as well 
as the previous VA examiner in December 
2008.  Also, ask the examiner to list the 
specific current residuals of the 
service-connected left eye chalazia, 
including a medical opinion as to what 
portion of the Veteran's current loss of 
visual acuity in his left eye is 
attributable to residuals of left eye 
chalazia.  The opinion should be 
supported by adequate rationale.  

2.  Then, readjudicate the issue 
concerning a greater initial rating for 
the service-connected residuals of the 
Veteran's left eye chalazia, with 
specific discussion of the basis for the 
rating.  If the claim is not granted to 
his satisfaction, provide the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


